 In the Matter of DAY & ZIMMERMANN, INC:andUNITED CONSTRUCTIONWORKERS, AFFILIATED WITH UNITED MINE WORKERS OF AMERICACase No. 4-R-1595-.-Decided April 5, 1945Drinker, Biddle and Reath,byMr. Howard H. Coburn,of Phila-delphia, Pa., andMr. Homer H. Maxwell,of Cressona, Pa., for theCompany.Mr. Martin L. Brennan,ofWilliamstown, Pa.,Mr. Howard R.Sneddon,of Shenandoah, Pa., andMr. George Bias,for the U. C. W.Mr. Philip M. Curran,of Pittsburgh, Pa., andMr. Kenneth Bender,of Pottsville, Pa., for the C. I. O.Mr. Thomas Mallon,of Philadelphia, Pa., for the M. T. D.Mr. E. Hefefinger,ofWest Lawn, Pa., for the Electrical Workers.Mr. Stanley N. Lentz,of Philadelphia, Pa., for the Machinists.Mr. Thomas A. Ricci,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONS*STATEMENT OF THE CASEUpon a petition duly filed by United Construction Workers, affil-iatedwithUnited Mine Workers of America, herein called theU. C. W., alleging that a question affecting commerce had arisen con-cerning the representation of employees of Day & Zimmermann, Inc.,Cressona, Pennsylvania, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Charles W. Schneider, Trial Examiner. Said hearingwas held at Pottsville, Pennsylvania, on February 6 and 7, 1945.TheCompany, the U. C. W., United Steelworkers of America, Local Union'#339, C. 1. 0., herein called the C. 1. 0., the Metal Trades Department,A. F. L., herein called the M. T. D., the International Brotherhood ofElectricalWorkers, A. F. L., herein called the Electrical Workers, andthe International Association of Machinists, A. F. L., herein called the*The Decisionand Direction of Elections,issued onApril 5, 1945,was, pursuant to astipulationof the parties,subsequently amended by the Board and, as amended,appearsin printed form.61 N L.R B., No. 48.347 348DECISIONSOF NATIONALLABOR RELATIONS BOARDMachinists, appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYDay & Zimmermann, Inc., a Maryland corporation, operates a plantat Cressona, Pennsylvania, where it is engaged in the reclamation,repair, and salvage of ordnance materiel which is sent to the plantfrom overseas and front various points within the United States.Theplant is owned by the Defense Plants Corporation and is leased to theCompany. At peak production the Cressona plant processes in excessof 100,000 tons of material weekly.This material is received almostentirely from sources outside the Commonwealth of Pennsylvania,and, after processing, is shipped almost entirely to points outside thatState.The Company also operates a plant at Burlington, Iowa. Thisproceeding solely concerns the employees of the Cressona plant.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited ConstructionWorkers, affiliated with the United MineWorkers of America, is a labor organization admitting to membershipemployees of the Company.United Steelworkers of America, Local Union #339, affiliated withthe Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.Metal Trades Department, International Brotherhood of ElectricalWorkers, and International Association of Machinists, all affiliatedwith the American Federation of Labor, are labor organizations ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the U. C. W. asthe exclusive bargaining representative of certain of its employeesuntil the U. C. W. has been certified by the Board in an appropriateunit. DAY & ZIMMERMANN, INC.349A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the U. C. W. represents a substantial number ofemployees in the unit it alleges to be appropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe U. C. W. and the C. I. 0. request a plant-wide unit of all pro-duction and maintenance employees, subject to certain specified ex-clusions, in the Company's operations, plant engineering (mainte-nance), inspection, and traffic departments, and some clerical em-ployees in the comptroller (general office) department, excludingsupervisory personnel.With the exception of timekeepers, whomitwould exclude as confidential employees, the Company is in agree-ment with the U. C. W. and the C. I. 0.The Electrical Workers requests a unit of electricians, electricians'helpers, and the light cleaner, in the plant engineering department,and crane operators and crane operator trainees in the operationsdepartment.The Machinists requests a unit limited to certain employees in theplant engineering department, consisting of machinists, maintenancemechanics and helpers, machine tool operators, the combinationwelder, the electric welder, crane repairmen, and the automobilemechanic.The M. T. D. requests a unit essentially limited to plant engi-neering department employees, comprising pipe fitters, carpenters andhelpers, laborers, boiler operators, relief men, line attendants andhelpers, greasers, mechanical sweeper operators, the oil recovery at-tendant, and the saw filer. It also would include in the unit thesteam locomotive operator from the operations department.With1The following table summarizes the above-mentioned statement prepared by the Board'sField ExaminerNumber ofNbrumeofemployees in the Designations designationsit alled tunegobitsubmitted checked againste appropraeby that unionpay rollName of Union :U. C. W---------------------------- 1,319610---C. 1. 0----------------------------- 1,319614---M. T. D----------------------------1002018Electricalworkers ------------------483026Machinists-------------------------391010*Pay roll for period ending December31, 1944.TheField Examiner did notcheck the designations of the U. C. W.and the C. I. 0. against the pay roll becauseof the low turn-over among the employees in the unit they seek and because thedesignations they submitted are of recent date.639678-45-vol 61-24 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDvery few exceptions, this proposed unit encompasses all employeesin the maintenance department aside from those sought by theElectricalWorkers and the Machinists.The Company's Cressona plant is primarily a reclamation depot towhich are sent a great variety of machines, guns, vehicles, andordnance parts from distant battlefields.The materiel arrives inboxes which. enter the one-half mile long plant at one end and arecarried through the building on hand carts, trucks, a locomotive, andcranes.As the material arrives it is sorted and inspected and thendirected to different groups of workmen who rebuild some of it, re-crate undamaged or unused parts, discard useless materiel and shipout all that can be used again.For this continuous salvage operation,the Company employs a great diversity of workmen and its oper-ations are highly integrated.It seeks to coordinate closely the workof all its employees because the type of material that arrives is notknown in advance, Government priorities on different parts changefrom day to day, and there is always a great urgency for immediateshipments.Employees in the operations department work on the salvagemateriel itself, sorting, inspecting, rebuilding, marking, crating, andshipping it.Their duties compare to ordinary production workers.The plant engineering department is a maintenance group, includingelectricians, machinists, carpenters, and a number of other employeestogether with their respective helpers.Their work consists of keep-ing in repair the building and all permanent fixtures, as well as thegreat variety of equipment used in the Company's operations. Inthe inspection department are a group of inspectors and inspectortrainees who inspect the materiel before and after it has been workedon.In the traffic department are truck drivers, a chauffeur, a brake-man, a conductor, and a steam locomotive operator.These employeeswork together with the production employees on company property;the truck drivers sometimes make pick-ups or deliveries outside theplant.In the comptroller department are the Company's clericaland fiscal employees.Some of them are in the office or are confi-dential employees, and others, whom the U. C. W., the C.' I. 0., andthe Company agree to include in the bargaining unit with produc-tion and maintenance employees, work throughout the plant in closecontact with operations employees.Since the Company operates the plant as an integrated unit on adepartmental basis, it is clear that a plant-wide unit as sought by theC. I. 0. and the U. C. W. would be feasible for collective bargainingpurposes.We are not persuaded, however, that the alleged craft units requestedby the Electrical Workers, the Machinists, and the M. T. D. are appro- DAY & ZIMMERMANN,INC.351priate.The Electrical Workers seeks to represent electricians in theplant engineering department, but does not request the electriciansemployed in the operations department. Its unit, therefore, would belimited to a portion of a craft.On the other hand, the unit it seeksincludes crane operators who work in the operations department, andare neither electricians nor maintenance men.Crane operators workin close cooperation with production employees and their duties neverinclude repair work.Clearly the unit requested by the ElectricalWorkers is not appropriate.In like fashion, the unit requested by the Machinists, althoughlimited to the plant engineering department, is neither homogeneousnor complete.It is substantially a unit of machinists, but it includeswelders and automobile mechanics.This unit also includescategoriesof employees having their counterparts in the operations department,such as machine tool operators and automobile mechanics.For thesereasons, we do not believe that the unit sought by the Machinists is anappropriate one.The categories of employees which the M. T. D. seeks to combine in abargaining unit likewise have no common denominator. It seeks, ineffect, a residual unit in the plant engineering department, plus thecraft, functional, departmental, nor homogeneous. It, therefore, isnot appropriate.Viewing the various categories of employees sought by the A. F. L.unions asa group comprising the Company's plant engineering depart-ment, however, there appears a functionally and departmentally dis-tinct unit that may well be appropriate for collective bargaining pur-poses.All the employees sought by the Electrical Workers (exceptfor the crane operators who properly belong with the operationsdepartment employees), the groups sought by the Machinists, andthose sought by the M. T. D. (except for the locomotive operator whoproperly belongs with the traffic department employees), work underthe plant engineer and their duties are limited to repair and mainte-nance of company property and equipment. In the Company's depart-mental organization they form a distinct and separate group.Wealso note that the Electrical Workers and the Machinists made thealternative request that, in the event the Board should not grant theirrequests for craft units, but should hold that a unit encompassing theplant engineering department may be appropriate, they desire to berepresented on the ballot for such a unit by the M. T. D., without theirseparate names appearing.In view of the foregoing facts, it appears that all plant engineeringdepartment (maintenance) employees, except those specifically ex-cluded by a stipulation of the parties, may comprise a separate appro- 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDpriate bargaining unit, or that all the Company's production and main-tenance employees,as morespecifically set forth below, may comprisea single unit for collectivebargainingpurposes.Under these circum-stances, weshall defer our determination of the appropriate unit orunits.Such determination shall depend, in part, upon the results ofthe elections which we hereinafter direct.The U. C. W. and the C. I. O.,would include 13 timekeepers whomthe Company employs in the comptroller department. The Companyurges that they be excluded as quasi-confidential employees who areassociated with management.Timekeepers work under the pay-rolltimekeeper in a room set off from, the operations employees.Theyremove time cards from the punch time clocks after each shift andprepare time sheets.They check these time records against othersmade by the foremen. Except for occasional contacts with productionEmployees, the timekeepers do clerical work in their separate office.We are of the opinion that these timekeepers are essentially clericalemployees having separate interests and we shall exclude them fromboth voting groups described below.We shall direct elections by secret ballot to be conducted among theemployees of the Company in the following groups who were employedduring the pay-roll period immediately preceding the date of ourDirection of Elections, subject to the limitations and additions setforth therein :(1)All employees in the plant engineering department, includingleadmen and gang leaders,2 but excluding janitors, janitor leadmen,general maintenance clerks, foremen's clerks, janitresses, matrons,utility department engineers, draftsmen, the reproduction machineoperator," the plant engineer, foremen, superintendents, the mastermechanic, the chief designer, the chief electrician, and all other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, to determine whether they desire to berepresented by Metal Trades Department, A. F. L., by United Con-structionWorkers, affiliated with the United Mine Workers of Amer-ica, by United Steelworkers of America, Local Union #339, C. I. 0.,for the purposes of collective bargaining, or by none of them ;(2)All remaining production and maintenance employees in theCompany's operations, plant engineering, inspection, and traffic de-2All parties agree to include leadmen and gang leaders.The record discloses that theseemployees perform the same duties as other production and maintenance employees andhave no power to make recommendations affecting the status of other employees.s All parties agree that janitors and janitor leadmen should be included in the residualgroupAll parties agree that janitresses and the matrons should be excluded from bothgroups because their work is largely limited to the general offices.All parties are also inagreement to exclude from both groups utility engineers,draftsmen,and the reproductionmachine operator as technical employees.The parties further agree to exclude generalmaintenance clerks and foremen's clerks from both groups. DAY & ZIMMERMANN, INC.353partments, including leadmen and gang leaders, crane operators andcrane operator trainees, the locomotive operator, all categories of em-ployees in the comptroller department listed in Schedule "A" annexedhereto, but excluding all employees listed in Schedule "B" annexedhereto, all employees in the administrative, industrial engineer-ing,planning, industrial relations, process engineering, and pro-curement departments, timekeepers, and all other supervisory em-ployeeswith authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, to determine whether they desire to be repre-sented by United Construction Workers, affiliated with the UnitedMine Workers of America, by United Steelworkers of America, LocalUnion $339, C. I. 0., for the purposes of collective bargaining, or byneither.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Day & Zimmer-mann, Inc., Cressona, Pennsylvania, separate elections by secret ballotshall be conducted as early as possible, but not later than sixty (60)days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the Fourth Region, acting in thismatter as agent for the National Labor Relations Board, subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in Groups (1) and (2), described in Section IV, above,who were employed during the' pay-roll period immediately precedingthe date' of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation, ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the elections,to determine :1.Whether the employees in Group (1) desire to be represented forthe purposes of collective bargaining by United Construction Workers,affiliated with the United Mine Workers of America, by United Steel-workers of America, Local Union #339, C. I. 0., by Metal TradesDepartment, A. F. L., or by none of them; and2.Whether the employees in Group (2) desire to be represented forthe purposes of collective bargaining by United Construction Work- 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDers, affiliated with the United Mine Workers of America, by UnitedSteelworkers of America, Local Union #339, C. I. 0., or by neither.SCHEDULE AEmployees in the Comptroller Department included by stipulation1.Receiving checker2.Storekeeper3.Tool crib attendant4.Stores clerk trainee5.Checker6.Receiving leader7.Order filler8.Material checker9.Storeroom attendant10.Stores clerk11.Stores leader12.Order taker13.Delivery man14.Employee sales clerkSCHEDULE BOperationsDepartment1.General superintendent2.Foreman3.General foreman4.Foreman trainee5.Supervisor6.Superintendent7.Foreman's clerk8.Probationary foreman trainee9.Probationary foremanPlant E'iigineerirng Department1.Plant engineer2.Foreman3.Superintendent4.Master mechanic5.Chief designer6.Chief electrician7.Utility department engineer8.Draftsmen9.Reproductionmachineop-erator10.Janitress11.MatronInspection Department1.Assistant chief inspector3. Inspection foreman2.Supervisor of inspection office4.General foreman1.TrafficmanagerTrafficDepartment2.Garage foreman